DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-4, 9-10, and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected embodiments, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2021.  Accordingly, the 09/03/2021 restriction requirement is made FINAL.

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,439,641 to Ogino et al., which discloses:
Claim 1:  A planar spring (FIG. 6A) comprising:
an outer ring (“Casing Inner-Surface Abutment Portion”);
an inner ring (“Output-Shaft Abutment Portion”) disposed in the outer ring, forming a space therebetween, and having
a center (“D-Cut-Output-Shaft Engagement Hole”); and
a central line extending through the center of the inner ring; and
two elastic components (“Arcuate Connection Portion”) disposed in the space between the outer ring and the inner ring, and being symmetric with respect to the central line of the inner ring at a spaced interval, each one of the two elastic components having
an outer connecting portion (“Straight Portion”) connected to an interior circumference of the outer ring at a first connecting point;
an inner connecting portion (“Straight Portion”) connected to an exterior circumference of the inner ring at a second connecting point; and
a flexible strip (“Arcuate Connection Portion”) connected between the outer connecting portion and the inner connecting portion;
wherein an included angle between the first connecting point and the second connecting point from the center of the inner ring is greater than or equal to 90 degrees and less than 180 degrees (see FIG. 6A).
Claim 2: The planar spring as claimed in claim 1, wherein the two outer connecting portions of the two elastic components are spaced from each other at a first interval, and the two inner connecting portions of the two elastic components are spaced from each other at a second interval (see FIG. 6A).
Claim 5: The planar spring as claimed in claim 1, wherein the flexible strip of each one of the two elastic components has one U-shaped portion (“Arcuate Connection Portion”) projecting toward the outer ring (each “Arcuate Connection Portion” projects across the central line toward the outer ring).
Claim 6: The planar spring as claimed in claim 2, wherein the flexible strip of each one of the two elastic components has one U-shaped portion (“Arcuate Connection Portion”) projecting toward the outer ring (each “Arcuate Connection Portion” projects across the central line toward the outer ring).

Allowable Subject Matter
Claims 7-8, 11-12, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent No. 7,439,641 to Ogino et al. is considered to be the closest prior art.
Ogino does not disclose the limitations recited in Claims 7, 8, and 15.
Regarding Claim 15, because the planar spring is provided on a rear-side of an actuator, the Office does not find that it would have been obvious to provide the planar springs disclosed therein between a driving shaft of an actuator and a loading shaft disposed parallel to the driving shaft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDELL J KRUG/Primary Examiner, Art Unit 3658